Citation Nr: 0119030	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim for service connection for hearing loss.  In a February 
2000 decision, the Board found that new and material evidence 
had been presented and remanded the matter for additional 
development.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current bilateral hearing loss is related to noise exposure 
during his period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as VA outpatient 
records and service medical records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
hearing loss.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The veteran's service medical records note no hearing deficit 
upon his entry into the service in March 1948.  At physicals 
in 1948, 1951, and 1955, his hearing was recorded as 15/15.  
An audiological examination was conducted in November 1961, 
and showed the following pure tone thresholds, in decibels, 
converted to ISO units:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
15
5
15
LEFT
20
20
10
20
10

In May 1963, another audiological examination was performed.  
The raw chart is reproduced in the service medical records, 
but exact values for pure tone thresholds are not clear.  The 
examiner stated that the "record shows nearly the same loss 
in A.S. as audio on 2/5/63 and also 20 dB loss in A.D.  Pt 
advised about protective measures, possible consequences of 
cont'd exposure.  To have repeat audio in 6 months."  No 
February 1963 examination appears in the record.  A March 
1965 examination noted the veteran's hearing to be 15/15.

In December 1967, in anticipation of the veteran's separation 
from service, an audiological examination was performed, and 
showed pure tone threshold values, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
5
20
LEFT
15
5
5
20
25



At a quadrennial examination in September 1977, the following 
pure tone threshold levels were noted, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
20
40
LEFT
30
30
30
35
35

A personal hearing was held before the RO in December 1998.  
The veteran testified that he was diagnosed with a bilateral 
hearing loss in-service.

At a personal hearing in September 1999, conducted before the 
Board by teleconference, the veteran testified that he was 
first diagnosed with a hearing disorder in 1957, but that he 
did not follow up with testing because he was transferred 
overseas to Japan.  He wore a hearing aid in each ear.  The 
veteran testified that he was exposed to loud noises during 5 
cruises on aircraft carriers, while working on various jet 
aircraft, and an a crew chief.

Following the remand from the Board, an examination dated in 
May 2000 was conducted.  The veteran reported that he had 
been exposed to loud jet engine noise as a mechanic and crew 
chief while on active duty, and that he had served on 
aircraft carriers and had not worn ear protection.  He 
reported that following his separation he worked as a deputy 
sheriff , where he was exposed to occasional small arms fire 
but wore ear protection.  The following pure tone threshold 
levels, in decibels, were reported from an audiological 
examination:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
35
65
75
LEFT
15
25
20
70
75

The veteran's speech discrimination score using the Maryland 
CNC test, a controlled speech discrimination test, was 84 
percent on the right and 96 percent on the left.  Normal ear 
drum movement with tympanometry was observed.  Bilateral, 
severe, high frequency sensorineural hearing loss was 
diagnosed.  Occasional bilateral high-pitched ringing, 
severe, loud tinnitus was also noted.  The examiner reviewed 
the claims file, including hearing tests in 1961, 1963, and 
1967, and found that the veteran's hearing was within normal 
limits for VA purposes at those times.  The automatic 
audiometry tracing from 1963 showed some very high frequency 
hearing loss in the 6000 hertz range and levels of 30 
decibels.  This was considered a normal result, but did 
indicate a possible noise-related loss of hearing.  However, 
the examiner opined that it was more likely than not that the 
1963 decrease was temporary, as the 1967 results were within 
normal limits.  The doctor stated that it was difficult to 
relate the current high frequency hearing loss to anything 
that could have happened in the service.  Hearing was within 
normal limits in 1967, even following an apparent decrease in 
1963.  Many factors could have affected the veteran's hearing 
over the years, including small arms fire or illness.  The 
examiner found it difficult to say that it was as least as 
likely as not that the veteran's hearing loss was related to 
noise exposure in the service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The record clearly shows that by September 1977 the veteran 
had bilateral hearing loss as defined for VA compensation 
purposes.  The problem has been to relate the current hearing 
loss to his military service.  Service medical records do not 
show hearing loss as currently defined by 38 C.F.R. § 3.385.  
Nevertheless, the audiometric tests to show some changes in 
hearing acuity.  A VA examiner has indicated that although 
some hearing loss at high frequencies was present in 1963, 
that condition was temporary and considered normal for VA 
purposes.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss by VA standards during service 
is not fatal to his claim.  The laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted 
by the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. §3.385 . . .  For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

The Board notes here that service records confirm the 
veteran's contention that he worked with jet engines.  While 
hearing acuity at some frequencies actually appears to have 
improved to some degree between November 1961 and December 
1967, hearing acuity at other frequencies decreased.  
Significantly, the record shows some uncertainty in the 
examiners' opinions regarding hearing loss.  Unfortunately, 
hearing acuity during the veteran's early service years was 
only measured by voice testing and not audiometeric testing.  

At any rate, after noting the slight decrease in hearing 
acuity at certain frequencies during service and after also 
observing the apparent difficulty of certain examiners in 
reaching equivocal opinions regarding the etiology of the 
veteran's hearing loss, the Board is compelled to find that 
the current record demonstrates a state of equipoise between 
the positive evidence and the negative evidence.  In such 
cases, the benefit of the doubt goes to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991);Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

